Hosea, J.
Heard on motion to make petition more definite, etc.
The motion seems to be well taken. The suit is by a receiver of a' foreign corporation appointed here and proceeds upon assumptions that may be good under Ohio law in respect to Ohio Corporations, but are not necessarily so under the laws of AVest Virginia as to their own.
So far as appears, the suit is an original one as to these *480defendants; and it is entirely proper that the receivers should be required to plead the circumstances of the previous suit in so far as may be required to clearly show the nature and extent of their authority; and also to show the legal basis of the liability of the defendants as claimed.
Edward J. Dempsey, for the motion.
Cohen & Mack, and Cushing, Ireton & Busch, contra.
The parties sued here are not, apparently, the original subscribers to the stock (at least, the petition does not so allege); and it may be, that, by the laws of West Virginia, a transferee of stock for value is not liable, in place of the original subscriber, for prior debts or unpaid subscriptions. Should this be the law of West Virginia, the call upon defendants for such unpaid balance would be nugatory.
For like reasons the grounds of liability to refund dividends should be particularized.
The case is peculiar in this: That liabilities of stockholders are determined by the law of the parent state, and the receivers in this case must proceed according to those laws, to enforce such liabilities as thereby exist.
They are, to all intents, in the- same relation to these defendants as if they had been appointed under procéedings in the parent state, and had come into this jurisdiction for like purposes, by comity of our tribunals.'
Motion granted.